Citation Nr: 1214582	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  08-14 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a left elbow injury.

3.  Entitlement to service connection for residuals of a right knee injury. 

4.  Entitlement to an initial compensable rating for residuals of cervical strain with headaches, to include consideration of a separate rating for headaches.   


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to May 1996, and from November 2004 to January 2006, with additional service in the Army National Guard. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  Given the potential for separate disability ratings for the service-connected residuals of a cervical spine strain with headaches, to afford appropriate consideration of the Veteran's claim, the claim has been recharacterized as shown on the title page of this decision.

Following the issuance of the May 2009 supplemental statement of the case, the appellant submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2011).

The issues entitlement to service connection for residuals of a left elbow injury, and residuals of a right knee injury, as well as the claim for an initial compensable rating for residuals of cervical strain with headaches, to include consideration of a separate rating for headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.





FINDINGS OF FACT

The Veteran's PTSD is at least as likely as not the result of his period of active service and the fear of hostile military or terrorist acts during his service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

In light of the favorable disposition of the claim herein decided, the Board finds that a discussion as to whether VA duties pursuant to the Veterans Claims Assistance Act of 2000 have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Generally, to be entitled to service connection for PTSD, the record must include the following: (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second element, evidence that an in-service stressor actually occurred, the necessary evidence varies depending on whether it can be determined that the Veteran engaged in combat with the enemy.  If it is established through military citation or other evidence that a Veteran engaged in combat with the enemy, and the claimed stressor is related to such combat, then, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone is sufficient evidence as to the reported stressor's actual occurrence.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(f) (2010).

Prior to July 13, 2010, VA regulations generally provided that, if it was determined that the claimed stressor was not related to combat (and there was no in-service diagnosis of PTSD), then the Veteran's lay testimony alone would not be enough to establish the occurrence of the stressor.  Daye v. Nicholson, 20 Vet. App. 512 (2006).  In such cases, service records or other credible statements were required to corroborate the occurrence of the claimed stressor.  The Veteran's actual presence during the stressor event did not have to be corroborated.  Rather, evidence that the Veteran was assigned to and stationed with a unit that was present while the reported event occurred strongly suggested actual exposure to the stressor event.  Cohen v. Brown, 10 Vet. App. 128 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  75 Fed. Reg. 39843-39852 (July 13, 2010).


The above cited regulation, indicates:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39843-39852 (July 13, 2010).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he currently suffers from an acquired psychiatric disorder, to include PTSD, as a result of incidents which occurred while on active duty in Iraq in support of Operation Iraqi Freedom.   

The Veteran's service records show that he served in the Southwest Asia Theater of Operations.  He was stationed in Balad, Iraq, in 2005, with the HHC 467th Engineer Battalion, and his Military Operational Specialty was 62B10 construction equipment repairman.  His service separation form shows he earned, among others, the Global War on Terrorism Expeditionary Medal, the Global War on Terrorism Service Medal, the Overseas Service Ribbon, and the Iraq Campaign Medal.  The available service treatment records contain no findings, treatment or diagnosis consistent with a psychiatric disorder.  The Veteran was not diagnosed with PTSD during service, and the evidence of record does not establish that he engaged in combat with the enemy as contemplated by 38 U.S.C.A. § 1154(b). 

However, the Board finds that the Veteran's reported stressors relate to a fear of hostile military activity, as it involved threatened death or serious injury to himself and others, and the Veteran's response included fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011).  In relation to psychiatric treatment starting in 2006, and in statements, the Veteran reported stressors that described fear of imminent danger from ongoing explosions while stationed in Iraq, to include an explosion that occurred while he was in a convoy with the vehicle behind him blowing up, and seeing a fellow soldier who was killed in an explosion by a suicide bomber.  In support of the reported stressors, the Veteran submitted evidence that a member of his unit while stationed in Iraq, was killed in June 2005 when a vehicle-borne improvised explosive device detonated near his dismounted position at the gate of his forward operating base in Dujay, near Balad, Iraq.  Another soldier was injured by the blast.  The incidents reported by the Veteran are consistent with the places, types, and circumstances of the Veteran's service.  The evidence of record shows that he served in the Southwest Asia Theater of Operations, specifically in Balad, Iraq, in support of Operation Iraqi Freedom.  The Board acknowledges that in a November 2005 Post-Deployment Health Assessment the Veteran denied seeing anyone wounded or killed during his deployment to Iraq, and he denied feeling at any time that he was in great danger of being killed.  However, the evidence of record contains multiple reports of in-service traumatic incidents that involved fear of imminent death, which were made in relation to mental health treatment, and are consistent with the circumstances of the Veteran's service.  Additionally, the Board finds that in statements the Veteran credibly explained that he failed to report the in-service traumatic events in November 2005, because he did not want to discuss his experiences in Iraq at that time.  

As also required under the currently applicable regulations, the Veteran has a current diagnosis of PTSD that has been linked to the reported stressors as summarized above, as determined by a VA psychologist.  The sufficiency of a stressor for a PTSD diagnosis is a medical determination and, where a current diagnosis exists, the sufficiency of the claimed in-service stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128 (1997).  On VA PTSD examination, the Veteran reported that he was stationed in Iraq from January 2005 to January 2006 with the 467th Engineering unit, and his military occupational specialty was mechanic.  The Veteran endorsed flashbacks and intrusive memories about his time in Iraq.  He also related symptoms of irritability, hypervigilance, and insomnia.  Reportedly, he was in a convoy when the vehicle behind him exploded.  He also described seeing a fellow soldier killed in an explosion by a suicide bomber.  The examiner noted that these experiences made the Veteran feel terrified of being killed, and due to constant explosions going off day and night, the Veteran lived in constant fear of death.  The examiner diagnosed chronic PTSD.  Similarly, subsequent VA and private mental health treatment records reflect a diagnosis of PTSD based on the Veteran's reported in-service stressors.  

Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record shows a current PTSD diagnosis that has been linked to his reported in-service stressors, and based on a fear of hostile military action, by a VA psychologist.  The Board finds that the primary stressors referenced in the April 2006 VA examination report, and subsequent VA and private treatment records, are related to a fear of hostile military or terrorist activity that is consistent with the circumstances of the Veteran's service.  Therefore, the Board finds that service connection is warranted for PTSD.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for posttraumatic stress disorder is granted.


REMAND

Additional development is needed prior to further disposition of the claims.

The Veteran asserts that he currently suffers from residuals of injuries to the left elbow and right knee, incurred during active duty service while stationed in Iraq in 2005.  

Initially, the Board notes that the Veteran may have had additional periods of service with the Army National Guard which have not been verified.  The evidence of record shows that in January 2006, and June 2006, the RO requested service records from the Veteran's Army Reserves Unit.  Additionally, in July 2006 a Personnel Information Exchange System (PIES) request was submitted for the Veteran's personnel file.  In October 2006, a response was received from the Defense Personnel Records Information Retrieval System (DPRIS) noting that no images were found on the Veteran.  In correspondence dated in December 2006, the Department of the Army for HHC 467th Engineer Battalion (C) (W) indicated the Veteran was currently assigned to the 926th Engineer Brigade out of Montgomery, Alabama, and the records should be requested from them.  However, the file does not reflect that the RO made a follow-up request.  The Veteran's complete periods of active duty, active duty for training, and inactive duty with the Army National Guard have not been verified.  

Active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d). Active duty training includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active duty training, or from injury incurred or aggravated during inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1131.  However, the presumptions do not apply to active duty training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  The VA should make additional efforts to obtain all relevant military treatment records and other documentation which could potentially be helpful in resolving the Veteran's claims for service connection for left elbow and right knee disabilities.  Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

Additionally, in response to the RO's request, the Veteran submitted copies of his service treatment and personnel records.  The service treatment records contain a March 2005 individual Sick Slip that documented an elbow injury for which the Veteran was placed on light duty for 5 days, with limited use of the left arm as tolaterated.  The service treatment records also show that in December 2005, the Veteran reported right knee pain.  

The Veteran underwent a VA examination in April 2006.  He reported that he injured his elbow in March 2005, when he hit his elbow on the differential of a Humvee.  At the time of the examination, the Veteran denied pain or flare-ups in pain.  The examiner referenced an April 7, 2005 VA x-ray examination of the left elbow.  Reportedly, the problem resolved and he had no difficulty with range of motion of the elbow.  With regards to the right knee, the Veteran reported that while stationed in Iraq in 2005, he stepped on a rock and suffered an abrasion at the patella.  His knee symptoms resolved with physical therapy, however, he continued to experience mild pain in the knee when sitting for a prolonged period or on twisting movements.  The Veteran denied any flare-ups in pain or incapacitation.  He was able to run and perform activities of daily living without difficulty.  X-rays in April 2006 of the right knee and left elbow revealed no abnormalities.  Following an examination of the Veteran, the examiner diagnosed left elbow injury, with no residuals, and right knee injury with normal examination, except for pain with full flexion.  

While the Veteran was afforded a VA examination in April 2006, and at the time the examiner noted no objective evidence of a right knee or left elbow disability, the examiner did note pain on flexion of the right knee.  In addition, in an April 2008 statement, the Veteran reported limitation of motion due to pain in the left elbow and right knee as due to the in-service injuries, and a VA clinical treatment note in August 2007, shows that the Veteran complained of left elbow pain rated as 7 out of 10.  This evidence suggests a worsening condition in his left elbow and right knee and supports the presence of a current disability.  Although the Veteran is competent to report the onset of left elbow and right knee symptomatology during service, he is not competent to diagnose or to relate any current left elbow or right knee disorder, to his service.  As any relationship between the Veteran's left elbow and right knee complaints and service remains unclear to the Board, the Board finds that on remand a VA examination is necessary in order to fairly decide his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, as noted above, there may be additional evidence, to include service treatment records, that have yet to be associated with the claims file and which may be relevant to the Veteran's claims.  

Next, with regards to the Veteran's claim for increased ratings for the service-connected cervical strain with headaches, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last VA examination to evaluate the cervical strain with headaches was in April 2006.  Accordingly, the Veteran's last examination is six years old, and it is stale.  Moreover, in multiple statements submitted after 2007, the Veteran reported that his service-connected cervical spine disability with headaches had worsened.  Specifically, he reported that his headaches had increased in frequency and severity and resulted in monthly incapacitating episodes that consequently interfered with his employment.  In support of his claim, he submitted private treatment records dated from July 2006 through August 2008, which showed treatment for worsening severe intermittent headaches associated with vomiting and nausea.  Because there may have been a significant change in the Veteran's disability, the Board finds that a new examination is necessary to fully and fairly assess the merits of his claim for increased ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Finally, it appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in April 2009.  To aid in adjudication, any subsequent VA medical records and private treatment records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition the April 7, 2005 VA x-ray examination of the left elbow referenced in the April 2006 VA examination report is not of record.  The Veteran also reported on a private treatment record dated on July 30, 2006 that he had a CT scan of the brain at the VA hospital in Birmingham three months prior, which does not appear in the file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and any other indicated agency or records repository, and: 

a) Request verification of the complete dates and types of the Veteran's service, whether it was active duty, active duty for training, inactive duty training, or active duty for special work. 

b) Request complete copies of the Veteran's service personnel records. 

c) Request complete copies of the Veteran's service medical records, particularly those dated during his deployment to Iraq.  

If no service personnel records can be found, or if they have been destroyed or are otherwise unavailable, ask for specific confirmation of that.  Notify the Veteran as required.  Associate all documents obtained with the claims file.

2.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate the service connection claims for a right knee disability and left elbow disability, as well as the initial rating claim for the cervical spine with residual headaches; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.  

3.  Ask the Veteran whether there are any outstanding private treatment records pertinent to the claims on appeal.  After any appropriate releases have been signed, all reported private treatment records should be requested.  Specifically, efforts should be made to obtain treatment records from Dr. Rob Newton. 

4.  Obtain the April 7, 2005 VA x-ray examination of the left elbow (referenced in the April 2006 VA examination report); the CT scan of the brain performed at the VA hospital in Birmingham in approximately April 2006 (referenced by the Veteran on a private treatment record dated on July 31, 2006 and signed by Dr. Rob Newton); and Veteran's VA treatment records dated since April 2009.  All attempts to secure those records should be documented in the claims folder.  

5.  After conducting the above development and obtaining any outstanding pertinent medical evidence, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of the Veteran's left elbow and right knee complaints.  The claims folder should be made available to and reviewed by the examiner, to include service treatment records that show a left elbow injury in March 2005, as well as complaints of right knee pain; VA examination report in April 2006; and post-service medical records.  The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.  All necessary tests, to include x-rays and MRI of the left elbow and right knee, should be performed and all findings should be reported in detail.

a) The examiner should diagnose any right knee disability found to be present.

b) Determine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right knee disability is caused or aggravated by any aspect of the Veteran's active service, active duty training, any injury during inactive duty training, or manifested within one year of any period of active duty service.  The examiner should specifically discuss whether any current right knee disability is related to the right knee complaints and treatment in service.  The examiner must consider lay statements regarding in-service knee complaints and occurrence of an injury, and statements regarding continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

c) The examiner should diagnose any left elbow disability found to be present.

d) Determine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed left elbow disability is caused or aggravated by any aspect of the Veteran's active service, active duty training, any injury during inactive duty training, or manifested within one year of any period of active duty service.  The examiner should specifically discuss whether any current left elbow disability is related to the left elbow complaints and treatment in service.  The examiner must consider lay statements regarding in-service left elbow complaints and occurrence of an injury, and statements regarding continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

6.  Schedule the Veteran for the appropriate VA examination(s) of his cervical strain with headaches.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be conducted.  The examiner should provide a rationale for all opinions and reconcile it with all pertinent evidence of record, including the April 2006 VA examination.  Specifically, the VA examiner's opinion should address the following: 

a) Identify and describe in detail all residuals attributable to the Veteran's service-connected cervical strain with headaches. 

b) Identify any orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity of those symptoms. 

c) Conduct range of motion testing of the cervical spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the cervical spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

d) With regard to any neurological disability resulting from the service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability. 

e) The examiner should determine whether the service-connected cervical strain with headaches is productive of incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If so, the examiner should document the frequency and duration of any such episodes during the past 12 months.

f) The examiner should describe the frequency and nature of the Veteran's headaches.  Specifically, the examiner should note whether the Veteran's migraine headaches are considered to be prostrating attacks and report the frequency of these attacks.  If these headache attacks are frequent, prolonged, completely prostrating, and productive of severe economic inadaptability, the examiner should state so.

g) Discuss whether the Veteran's cervical strain with headaches is productive of any additional functional impairment

h) State what impact, if any, the Veteran's cervical strain with headaches has on his activities of daily living, including his ability to obtain and maintain employment. 

7.  Then, readjudicate the claims, with consideration of whether separate ratings should be assigned for the Veteran's service-connected cervical strain with headaches.  If any decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
SARAH B. RICHMOND 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


